PER CURIAM.
We affirm appellant’s convictions for sale and possession of a hallucinogenic substance. However, we find that the trial court erred in imposing adult sanctions without first making the findings required by section 39.059(7)(c), Florida Statutes (1991). This is so even though appellant’s sentence, two years’ Youthful Offender community control, was the result of a plea agreement. Sirmons v. State, 620 So.2d 1249 (Fla.1993); Thomas v. State, 623 So.2d 1238 (Fla. 2d DCA 1993). After remand the trial court may reimpose the adult sanction provided the statutory findings are made.
Reversed and remanded for resentencing.
SCHOONOVER, A.C.J., and THREADGILL and BLUE, JJ., concur.